[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: GRANTING PREJUDGMENT REMEDY AUGUST 25, 2000
The decision of the court granting a Prejudgment Remedy under date of August 25, 2001 against Harold Salm is as follows:
"Kurmet, LLC d/b/a AKU failed to register Trade Name under C.G.S. § 35-1."
The defendants, Harold Salm and Kurmet, LLC, have introduced a document entitled "Corporate Resolutions of Kurmet, LLC, dba AKU" (Defendants' Exhibit 1) identifying "KURMET, LLC dba AKU" as a corporation duly organized and existing under the laws of the State of Connecticut. This document further indicates that both Harold Salm (Manager) and Louis Van Leeuwen (Manager) are managers of KURMET, LLC dba AKU. Conn. General Statute § 34-140 (a) provides that the business, property and affairs of a limited liability company shall be managed by its members. Conn. General Statute § 34-104 (b) further provides that the organizer or organizers may vest management of the business, property and affairs of a limited liability company in a manager or managers. Presumably, in the absence of evidence to the contrary, Louis Van Leeuwen was a "manager" authorized to manage the business, property and affairs of KURMET, LLC dba AKA. CT Page 5685
This court finds that Louis Van Leeuwen conducted the affairs of KURMET, LLC dba AKU in its dealings and relationship with Rodale Press, Inc. as AKU U.S.A., see Plaintiff's Exhibit A (business card of Louis Van Leeuwen) and Plaintiff's Exhibit B (BACKPACKER — AKU USA/BACKPACKER 1997) AKU U.S.A. is a fictitious business name subject to the provisions of Conn. General Statute § 35-1.
Harold Salm testified that KURMET, LCC dba AKU did not file a trade name certificate in the towns of Greenwich or Westport in violation of Connecticut General Statute § 35-1 (a).
Further, KURMET, LLC dba AKU is unable to avail itself of the exception specified in Conn. General Statute § 35-1 (a)(2)(B) which permits a limited liability company to conduct or transact business under the name stated in the articles of organization or registered with the Secretary of State. "AKU U.S.A." is not the same name as "KURMET LLC dba AKU."
Thus, the defendant, Harold Salm as owner/member of KURMET, LLC dba is personally liable to the plaintiff, Rodale Press, Inc.
The Court
By Moran, J.